—In an action to recover damages for personal injuries, etc., the plaintiffs appeal from a judgment of the Supreme Court, Kangs County (Levine, J.), entered January 16, 1998, which, upon granting the respective motions of the defendants Herbert M. Lieber and Methodist Hospital for judgment as a matter of law made at the close of the plaintiffs’ case, is in favor of the defendants Herbert M. Lieber and Methodist Hospital and against them dismissing the complaint insofar as asserted against those defendants.
Ordered that the judgment is affirmed, with one bill of costs.
“The determination of what evidence may be introduced for purposes of impeachment lies within the sound discretion of the trial court” (People v Coleman, 56 NY2d 269, 273; see also, Gedrin v Long Is. Jewish-Hillside Med. Ctr., 119 AD2d 799). Contrary to the plaintiffs’ contention, the trial court did not improvidently exercise its discretion in permitting the respondents to pose certain questions to the plaintiffs’ expert during cross-examination.
*442Viewing the evidence in the light most favorable to the plaintiffs and giving the plaintiffs the benefit of every favorable inference, they did not establish a prima facie case that the respondents deviated or departed from good and accepted medical practice or that the plaintiff Sandra Kelly’s injuries were proximately caused by any such departure (see, Gross v Friedman, 138 AD2d 571, affd 73 NY2d 721; Hylick v Halweil, 112 AD2d 400). Consequently, the court properly granted the respondents’ respective motions for judgment as a matter of law. S. Miller, J. P., Sullivan, Joy and Altman, JJ., concur.